359 S.W.3d 96 (2011)
Dennis BRADFORD, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72837.
Missouri Court of Appeals, Western District.
October 25, 2011.
*97 Dennis Bradford, Appellant pro se.
Jeannie D. Mitchell, for Respondent.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Appellant Dennis Bradford appeals from an order issued by the Labor and Industrial Relations Commission denying his application for unemployment benefits pursuant to § 288.050 based upon a finding that he had been discharged for misconduct connected with his work. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).